DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed December 4, 2020 amending claims 32, 35, 38, 42, 45, 49, 51 and canceling claims 1-30, 33-34, 36, 39, 43-44, 46, 50, 52-53 is acknowledged and has been entered.
Claims 31-32, 35, 37-38, 40-42. 45, 47-49 and 51 are pending and will be examined.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification – Incorporation by Reference
The primary basis and support in the specification for the alkali metal bicarbonate is provided by including a reference to W02007103485.  If Applicant intends to incorporate this specification by reference, to include essential material within the specification, the phrase “incorporate” and “reference” should be included.  
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 31-32, 35, 37-38, 40-42. 45, 47-49 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitner et al. (WO2007103485; September 2007) in view of Reindl et al. (WO2008074473; June 2008).
With regard to claim 31, Bitner teaches a method for isolating a fraction enriched of small RNA molecules from a fungal and/or plant sample, comprising: 
a’) incubating fungal and/or plant tissue or cells with a metal solution at a temperature of 50-100 0C, separating the liquid from the solid phase to obtain a liquid phase (p. 6 lines 21-27, where fungus or plant cells are lysed);
b) adding an alcohol solution to the liquid phase obtained in step a') to obtain a solution (p. 4, lines 23-28, where alcohol is used for binding nucleic acid to the solid support);
c) loading the obtained solution to a solid support able to selectively bind small RNA molecules (p. 4, line 29 to p. 6 line 2, where RNA is bound to a solid support in the presence of a compaction agent which can include a variety of components including metal halides); and 
d) eluting small RNA molecules from said solid support (p. 1 line 15 to p. 4, where the method is described).  
With regard to claim 35, Bitner teaches a method of claim 31, further comprising after step a'), a step a") wherein the liquid phase is discarded said step a") being optionally 2Docket No. 128-1188 repeated (p. 1 line 15 to p. 4, where the method is described).
With regard to claim 38, Bitner teaches a method of claim 31, wherein before step a') fungal and/or plant tissue or cells are incubated with a diluted solution at 0-10°C, preferably 4°C (p. 6 lines 21-27, where fungus or plant cells are lysed).  
With regard to claim 40, Bitner teaches a method of claim 31, wherein the alcohol is isopropanol, ethanol or any alcohol able to reduce the activity of water and therefore the 
With regard to claim 41, Bitner teaches a method of claim 31, wherein the alcohol solution comprises isopropanol at a final concentration of 60% v/v (p. 4, lines 23-28, where alcohol is used for binding nucleic acid to the solid support).  
With regard to claim 42, Bitner teaches a method of claim 31, wherein the small RNA molecules are eluted from the solid support with RNAse-free water, and/or wherein the small RNA molecules are eluted from the solid support at a temperature of about 500 C to about 1000 C, preferably at 55 or 65°C (p. 1 line 15 to p. 4, where the method is described).  
With regard to claim 45, Bitner teaches a method of claim 31, wherein the solid support is a mineral support or polymer support, preferably wherein 
With regard to claim 47, Bitner teaches a method of claim 31, further comprising capturing the eluted small RNA molecules (p. 1 line 15 to p. 4, where the method is described).  
With regard to claim 48, Bitner teaches a method of claim 31, further comprising: step e) selectively removing ssRNAs with RNAse treatment from the eluted small RNA molecules and/or step f)treating the eluted small RNA molecules with an agent which binds with high affinity to siRNA duplexes of selectively 21-25 nt, to enrich the 21-24 bp dsRNA fraction (p. 1 
With regard to claim 49, Bitner teaches a method of claim 31, wherein the small RNA molecules include miRNA, siRNA, snRNA, snoRNA, and/or tRNA molecules and, preferably the small RNA molecules consisting of at most 100 nucleotides, preferably at most 70 nucleotides, 
With regard to claim 51, Bitner teaches a method of claim 31, wherein the small RNA molecules are in the single stranded and/or double stranded configurations, and/or wherein said the small RNA molecules are characterized by the presence of a 4Docket No. 128-1188 phosphate group at the 5' ends or a methyl group at the 3' ends, and/or wherein the small RNA molecules are miRNA, mature miRNA and/or siRNA molecules (p. 1, lines 15-25, where siRNA is extracted; p. 16-18 “1. Small RNA purification” heading).  
Regarding claim 1, while Bitner teaches most of the method of claim 1, Bitner does not specifically teach including alkali metal bicarbonate solution.
With regard to claim 1, Reindl teaches alkali metal bicarbonate solution (p. 46, which teaches an alkali metal bicarbonate salt).
With regard to claim 32, Reindl teaches a method of claim 1, wherein the bicarbonate solution is a diluted bicarbonate solution, preferably a 5-100 mM NaHCO3 solution, more preferably 30 a mM NaHCO3 solution (p. 46-47, which teaches an alkali metal bicarbonate salt at varied percentages and pH levels).  
With regard to claim 35, Reindl teaches a method of claim 31, wherein diluted bicarbonate solution is added at a temperature of 60-100 °C and wherein the diluted bicarbonate 
With regard to claim 37, Reindl teaches a method of claim 31, wherein the temperature of the bicarbonate solution is about 95, 100 or 60 0C (p. 46-47, which teaches an alkali metal bicarbonate salt at varied percentages and pH levels).  
With regard to claim 38, Reindl teaches a method of claim 31, wherein before step a') fungal and/or plant tissue or cells are incubated with a diluted bicarbonate solution at 0-10°C, preferably 4°C and wherein the diluted bicarbonate solution is a 5-10 mM NaHCO3 solution, preferably an 8.75 mM NaHCO3 solution (p. 46-47, which teaches an alkali metal bicarbonate salt at varied percentages and pH levels).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Bitner to include the bicarbonate as taught by Reindl to arrive at the claimed method with a reasonable expectation for success.  Regarding the alkali metal bicarbonate, Reindl teaches “there is a need for means and methods which fulfil the aforementioned desirable criteria and which are useful for preventing and/or treating caries caused by bacteria other than Streptococcus mutans” (p. 6). Reindl also teaches “those skilled in the art can prepare the desired lysates by referring to the above general explanations, and appropriately modifying or altering those methods, if necessary. Preferably, the aqueous medium used for the lysates as described is water, physiological saline, or a buffer solution. An advantage of a bacterial cell lysate is that it can be easily produced and stored cost efficiently since less technical facilities are needed” (p. 34).  Finally, Reindl also teaches that the method includes steps of binding bacteria. Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Bitner to include the bicarbonate as taught by Reindl to arrive at the claimed method with a reasonable expectation for success.

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM